Citation Nr: 1213217	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  95-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to military sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1959 to March 1963.  He has additionally had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Reserves and the Wisconsin Army National Guard, from August 1979 to October 1993.

This matter comes before the Board on appeal from an August 2008 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the August 2008 decision, the RO declined to reopen a claim for service connection for PTSD.

The Veteran offered testimony at an April 2009 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.

This matter was previously before the Board in July 2009.  The Board, in pertinent part, remanded the claim for additional development and to provide the Veteran with adequate notice regarding his claim.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a March 2010 application, the Veteran raised a new claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran currently contends that he has PTSD due to service.  In July 2009, the Board remanded this claim to provide the Veteran with legally adequate notice regarding  his attempt to reopen a claim for service connection for a psychiatric disorder, to include PTSD.  Unfortunately, the Board finds that the Veteran has not received adequate notice for his claim.

As noted in a February 2001 statement, the Veteran's previously claimed stressors that arose from being in Vietnam and later in Cuba during the Bay of Pigs.  The service personnel records do not document that the Veteran served in either country.  

Since his original claim, however, the Veteran has reported several other stressors, including a recent report of sexual assault in service, as documented in a VA PTSD program application received by the RO in August 2009.  Additional stressors were also documented in a June 5, 2009 VA medical record, which similarly included the claimed sexual assault.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault. The Court stated that first, the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3). Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf. Id. at 335-336. 

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes that for a PTSD claim  based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The RO originally provided specific notice for reopening the PTSD claim, in April 2008.  Following Board remand, the RO subsequently provided additional notices with the criteria for reopening the current claim, including a September 2008 letter for PTSD and a January 2010 letter for an acquired psychiatric disorder.  None of the notices, however, provided the special notice for PTSD due to sexual assault outlined by the Court. This notification must be accomplished on remand.  Additionally, as the claim is being remanded again, the RO should go ahead and provide the specific notice regarding the requirements for supporting a claim for service connection for PTSD, which had been included in the April 2008 notice letter but not the subsequent letters.

The Board also notes that the latest VA medical records associated with the claims file from the VA medical center (VAMC) in Milwaukee and from the VAMC in Iron Mountain was March 2010.  The most recent records from the VAMC in St. Cloud were dated in June 2009.  The RO/AMC should obtain and associate with the claims file copies of any outstanding records of pertinent VA medical treatment relating to the Veteran's claim. 


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall send the Veteran notice regarding his claim for service connection for an acquired psychiatric disorder, including PTSD, which includes (1) notice for service connection for PTSD (including as due to sexual assault) and (2) specifically informs him that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The letter shall also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).

2.  The RO/AMC shall request and obtain any VA outstanding records of pertinent medical treatment received at the VAMCs in Milwaukee and Iron Mountain since March 2010 and from the VAMC in St. Cloud since June 2009. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



